Name: Commission Regulation (EEC) No 1164/82 of 14 May 1982 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 82 Official Journal of the European Communities No L 134/33 COMMISSION REGULATION (EEC) No 1164/82 of 14 May 1982 fixing the import levies on frozen sheepmeat and goatmeat Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 926/81 to the quotations and other information known to the Commission, that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 1 1 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Regulation (EEC) No 926/81 (3), as last amended by Regulation (EEC) No 1024/82 (4) ; Whereas the basic price in respect of the 1981 /82 marketing year is laid down in Article 31 of Council Regulation (EEC) No 900/81 of 1 April 1981 (*), the term of validity of which was last extended until 19 May 1982 by Regulation (EEC) No 1 1 49/82 (6) ; HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be set out in the Annex hereto . Article 2 This Regulation shall enter into force on 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p . 1 . (2) OJ No L 90, 4. 4 . 1981 , p . 26 . 0 OJ No L 93, 6 . 4. 1981 , p . 38 . (4) OJ No L 118 , 1 . 5 . 1982, p . 56 . 0 OJ No L 90, 4 . 4 . 1981 , p . 28 . ( ®) See page 1 of this Official Journal . No L 134/34 Official Journal of the European Communities 15. 5 . 82 ANNEX to the Commission Regulation of 14 May 1982 fixing the import levies on frozen sheepmeat and goatmeat (ECU/100 kg) CCT heading No Week No 7 from 17 to 19 May 1982 (') 02.01 A IV b) 1 87-700 2 61-390 3 96-470 4 114-010 5 aa) 114-010 bb) 159-614 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 3019/81 , (EEC) No 424/82 and Commission Regulation (EEC) No 19/82 .